Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of: GWG Holdings, Inc. and Subsidiaries We consent to the use in this Registration Statement on Form S-1/A of our report, dated March 30, 2013, relating to the consolidated financial statements of GWG Holdings, Inc. and Subsidiaries as of and for the years ended December 31, 2012 and 2011, which appears in such Registration Statement, and to the reference to our firm under the heading “Experts” in the prospectus. /s/ Mayer Hoffman McCann P.C. Minneapolis, Minnesota April 4, 2013
